DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on July 7, 2020.  This application is a CON of U.S. Application No. 16/679,720, which has matured into U.S. Patent No. 10,712,511 B2.
	Claims 1-10 are pending, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 24, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-three (23) pages) were received on July 7, 2020.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For patent number 10,712,511 B2 must be listed.  Appropriate correction is required.

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-10 of Application No. 16/927,503.  Note the published US 2020/0341213 A1, which is attached as reference A in the PTO-892 document herein.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

Allowable Subject Matter
Claims 1-10 are otherwise allowable over the closest prior art of the current record.  The closest prior art is Kuffel et al. ‘822.  The following is an examiner’s statement of reasons for allowance (if the double patenting rejections above are corrected): the closest prior art (Kuffel) teaches (ABS; Figs. 20-22; [0069]; Claims) an optical connector (Figs. 20-22), comprising: an inner housing 2001 configured to house an optical fiber formed as part of a ferrule (fiber/ferrule shown in Fig. 20 but not labeled); an outer housing 2000 configured to move about the inner housing in a first direction and in a second direction (outer housing can move both left/right on the page); passes the protrusion and locks/latches into places with the resilient member past the protrusion (Kuffel includes a “ramp” 2004).  	However, neither Kuffel, nor any other prior art of the current record, expressly teaches or reasonably suggests “wherein the outer housing is biased in the second direction when the protrusion biases the resilient member outward” feature of claim 1.  Note the support of the specification and context of Applicant’s Figs. 7A-7D.   Applicant’s invention supported by Figs. 7A-7D to teach a “ramp” protrusion 713 which biases the “flexible wing” resilient member 723 outwardly when (or while) this biasing occurs.  See the difference between Applicant’s Figs. 7C and 7D with a forward direction (the second direction) biasing of the outer housing 720.  Conversely, Kuffel’s prior art does not bias the resilient member 2002 outwardly when the outer housing 2000 is forwardly biased.  Kuffel’s resilient member 2002 merely outwardly flexes, then snaps back into the original position for latching purposes, after it clears the ramp 2004.  The continuous outward flexing contact (note how element 713 contacts element 723 to cause forward bias of the connector, and maintains this contact as in Fig. 7D) of the current application is not found obvious for any other reason.  Claims 2-10 are also found allowable at least based on their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-I:

-Reference A to Wong is the co-pending application having the same claims.
-References B-D to Wong are the parent parents and similar patent from the same Assignee.
-Reference E is to Kuffel noted above, which is the closest current prior art.
-Reference F to Jones is pertinent to a flexing member 303 on an outer housing 302 (para [0051]; Figs. 16-19).

-Reference H to Lin is pertinent to an optical fiber connector with outer housing features and connectable to a handling member.
-Reference I to Dainese Junior is pertinent to a fiber optic interface for a ferruled optical fiber to make secure optical/electrical contact.

Claims 1-10 of the current application are verbatim identical to claims 1-10 of the co-pending application 16/927,833.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 28, 2021